DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s reply regarding Application No. 14/156720 filed 10 November 2020 has been fully considered. Claim 41, 44, has been amended. Claims 42, 45, 47, and 48 have been confirmed as withdrawn. Claims 41, 43, 44 and 49-53 are currently being examined. In response to the amendments, the rejections under 35 USC 103 are modified. In response to the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
Claims 41, 43, 44 and 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


“wherein the aqueous composition comprises: a) from 3 to 37.5 wt. % of an organic film former comprising at least one synthetic resin” 
“b) from 0.001 to 5 wt.% of at least one long chain alcohol”, 
“c) from 0.1 to 1 wt.% of at least one crosslinker”, 
“d) from 0.2 to 3 wt.% of a wax”, 
“e) (i) from 0.003 to 5 wt.% of at least one silane, silanol or siloxane or (ii) from 0.3 to 20 wt.% of at least one inorganic compound in particle form”, 
“f) optionally at least one organic corrosion inhibitor, at least one organic solvent or at least one additive; and g) a balance of water”.

While there is support throughout the specification to recite various components in g/L (See Specification Page 37), and to recite weight ratios of various components with respect to the organic film former (See Specification Pages 19-36), and there is support for specific examples in Table 1, the more broadly claimed invention is not supported. There is no support in the specification as originally filed for reciting the weight percentages as claimed, such weight percentages being separate from the bath and independent from the organic film former.

Claims 43, 44, 49-53 are dependent on claim 41 and thus also fail(s) to comply with the written description requirement.

Claim 44 recites the limitation “the aqueous composition comprises from 3 to 15 wt.% of the water-soluble or water-dispersible synthetic resin”. 


Claims 41, 43, 44 and 49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitations “wherein the aqueous composition comprises: a) from 3 to 37.5 wt. % of an organic film former comprising at least one synthetic resin” “b) from 0.001 to 5 wt.% of at least one long chain alcohol”, “c) from 0.1 to 1 wt.% of at least one crosslinker”, “d) from 0.2 to 3 wt.% of a wax”, “e) (i) from 0.003 to 5 wt.% of at least one silane, silanol or siloxane or (ii) from 0.3 to 20 wt.% of at least one inorganic compound in particle form”, “f) optionally at least one organic corrosion inhibitor, at least one organic solvent or at least one additive; and g) a balance of water”. 
The scope of the claim(s) is confusing, because it is not clear whether the listing of each weight percent (other than for component f) along with the phrase “a balance of water” is intended to correspond to closed language, i.e. excluding additional components. For purposes of examination, the claim has been interpreted as not being closed language, since line 8 of the claim also recites “wherein the aqueous composition comprises”.

Claims 43, 44, 49-53 are dependent on claim 41 and thus also indefinite.

Claim 44 discloses “the aqueous composition comprises from 3 to 15 wt.% of the water-soluble or water-dispersible synthetic resin”. The scope of the claim(s) is confusing, because it is not clear which basis of weight percent the claim limitation is intended to modify (aqueous composition, organic film former, or synthetic resin), and further it is not clear whether the limitation is implied to modify “a) from 3 to 37.5 wt.% of an organic film former” in parent claim 41. 

Claim Rejections - 35 USC § 103
Claims 41, 43, 44 and 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wandelmaier et al. (US 5854337, already made of record) and further in view of Domes et al. (US 20060099429, already made of record, hereinafter '429) as evidenced by Ziegler et al. (US 20070059530, already made of record).
Regarding claims 41, 44, Wandelmaier discloses a binder dispersion is used to coat substrates such as metal substrates (Wandelmaier Col 13 Lines 28-39) and is typically applied then dried (Wandelmaier Cols 1-2 Lines 66-9) to form layer(s) (Wandelmaier Cols 12-13 Lines 63-27). Wandelmaier discloses a water-based (dispersion/solution) binder comprising a blend of 20-80 wt% (B) polyurethane and 20-80 wt%, preferably 40-60 wt% (A) carbonate-group containing polyurethane, wherein (A) comprises 40-80% (b) polyhydroxy compounds that comprise at least 50 wt%, preferably more than 70 wt% polycarbonate (Wandelmaier Col 2 Lines 10-48, Col 4 Lines 32-55), i.e. preferably at least 11 wt % polycarbonate (70% x 40% x 40%). As evidenced by Ziegler, the carbonate-group containing polyurethane (A) of Wandelmaier may be defined as polycarbonate-polyurethanes for coating purposes (Ziegler Paras 15-19). Wandelmaier discloses that both (A) and (B) are preferably made with aliphatic polyurethane (Wandelmaier Cols 3-4 Lines 48-31, Col 5 Lines 20-44, Col 9 Lines 24-44, Col 10 Lines 10-20, Col 11 Lines 10-15).

Wandelmaier discloses overall water content of 50-90 wt % along with allowed additional organic solvents and/or additives in the coating agent used to form a film (Wandelmaier Cols 11-12 Lines 56-34). Wandelmaier discloses 8-20 wt% binder dispersion (Wandelmaier Col 3 Lines 23-33), overlapping with the binder content presently claimed.
Wandelmaier discloses using solvents and additives to aqueous coating agents in total amounts of 1 to 20 wt%, including ethylene glycol monobutyl ether (Wandelmaier Cols 11-12 Lines 56-3) and anti-foam agents such as silicone-containing compounds (i.e. siloxanes) (Wandelmaier Col 12 Lines 27-31), where the amounts of each are added in conventional amounts known in the art (Wandelmaier Col 12 Lines 32-34). 
Further, since the claim is directed to a dried coating, the claimed component concentrations in the aqueous composition, are process limitations in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Wandelmaier discloses that drying temperatures over 100 C may be carried out (Wandelmaier Col 13 Lines 9-27).

'429 discloses forming a film on a metallic surface by drying and optionally curing an aqueous composition comprising the claimed components ('429 Paras 14-18, 173-180, 206) thus forming a coated substrate. ‘429 discloses peak metal temperatures of 20 to 400 C during drying (‘429 Para 210). In particular, '429 discloses the following components (labeled according to the letter designation of the present claims):
a) at least one organic film forming agent containing at least one water soluble or water-dispersed polymer and/or copolymer (‘429 Para 17) at 2 to 600 g/L ('429 Para 127), preferably at least 70 % in the form of polymer (‘429 Para 165) selected from resins including those presently claimed ('429 Para 135), and in particular may be polycarbonate-polyurethane ('429 Para 154).
b) 0.1 to 10 wt %, preferably 0.25 to 5 wt% of a long chain alcohol, preferably having 4 to 20 C atoms that may be butanediol, an ethylene glycol ether, or a polypropylene glycol ether (‘429 Paras 18, 172, 197)
c) 0.05 to 1 wt% crosslinking agents (‘429 Para 201)
d) 0.02 to 3.5 wt% of wax, preferably one with a melting point of 120 to 165 C in combination with a wax with a melting point of 45 to 95 C, wherein the waxes are preferably cationically or anionically stabilized paraffin or oxidized polyethylene ('429 Paras 175, 188, 189)
e) A) at least one silane, silanol, and/or siloxane (‘429 Paras 15, 38, 91, 180) 
f) optional organic corrosion inhibitor, organic solvent, and/or other additives ('429 Paras 173, 176, 179, 206)
g) water (‘429 Para 14).

As noted above, Wandelmaier discloses using solvents and additives to aqueous coating agents in total amounts of 1 to 20 wt%, including ethylene glycol monobutyl ether (Wandelmaier Cols 11-12 Lines 56-3) and anti-foam agents such as silicone-containing compounds (i.e. siloxanes) (Wandelmaier Col 12 Lines 27-31), where the amounts of each are added in conventional amounts known in the art (Wandelmaier Col 12 Lines 32-34), and so Wandelmaier in view of ‘429 discloses amounts of siloxanes would be a matter of routine experimentation, including amounts presently claimed.
Wandelmaier does not require a chelate.

Regarding claim 43, Wandelmaier discloses the substrate may be a metal object used in the vehicle sector/automobile industry, that is, vehicle parts (Wandelmaier Col 1 Lines 10-13, Col 13 Lines 3-6, 28-32).

Regarding claims 50, 52, Wandelmaier is silent on the film thickness.
‘429 discloses the dried and optionally cured film thickness is 0.1 to 10 microns (‘429 Para 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the film of Wandelmaier to a thickness such as that taught by ‘429, in order to gain the benefit of suitable drying time and/or desired transparency as taught by ‘429 (‘429 Paras 19, 210, 223).

Regarding claim 51, Wandelmaier discloses the composition comprises a component c) which may be selected from compounds such as polyamines including diamines (Wandelmaier Col 5 Lines 20-55), which meet the presently claimed crosslinker c). Wandelmaier discloses additional polymer such as “synthetic polymers with ionic groups and/or associatively acting groups, such as modified ethoxylated polyurethanes or polyacrylates and polypeptides” (Wandelmaier Col 12 Lines 20-27).

Regarding claim 53, Wandelmaier discloses blends of (cyclo)aliphatic and aromatic components in the polyurethane, preferably being aliphatic but optionally including modifications (minor proportions) of aromatic functionality such as phenyl isocyanate (Wandelmaier Cols 3-4 Lines 48-31, Col 9 Lines 38-44).

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wandelmaier et al. (US 5854337, already made of record) in view of Domes et al. (US 20060099429, already made of record, hereinafter '429) as applied to claim 41 above, and further in view of Schottman (US 20030203991, already made of record).
Regarding claim 49, Wandelmaier in view of ‘429 discloses the coated metal substrate as described above. Wandelmaier discloses the composition comprises a component c) which may be selected from compounds known in polyurethane chemistry such as polyamines including diamines or multifunctional hydroxyl compounds (Wandelmaier Col 5 Lines 20-55).
Wandelmaier in view of ‘429 does not explicitly disclose one of the selected crosslinkers.
Schottman discloses a water-based coating composition for metal surfaces, based on polymers such as polyurethanes (Schottman Paras 58-59, 66, 121, 132, 142, 155, 158) comprising a 
It would It would have been obvious to one of ordinary skill in the art at the time of the invention to choose a multifunctional aziridine or carbodiimide crosslinker, since Schottman teaches these as a functional equivalents of the crosslinkers of Wandelmaier in view of ‘429.


Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On pages 8-9 of the response, applicant argues that Wandelmaier does not disclose the required alcohol in amounts as claimed. However, as set forth above and previously noted, Wandelmaier discloses using solvents and additives to aqueous coating agents in total amounts of 1 to 20 wt%, including ethylene glycol monobutyl ether (Wandelmaier Cols 11-12 Lines 56-3) and that such amounts are added in conventional amounts known in the art (Wandelmaier Col 12 Lines 32-34).
Further, since the claim is directed to a dried coating, the amounts present in the aqueous composition are process limitations in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787            

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787